UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                           Submitted November 30, 2005
                             Decided January 19, 2006

                                       Before

                       Hon. WILLIAM J. BAUER, Circuit Judge

                       Hon. JOHN L. COFFEY, Circuit Judge

                       Hon. DANIEL A. MANION. Circuit Judge

No. 05-3982

UNITED STATES OF AMERICA,                    Appeal from the United States District
         Plaintiff-Appellee.                 Court for the Northern District of
                                             Illinois, Eastern Division.
      v.
                                             No. 03 CR 778
ROBERT PERRY,
         Defendant-Appellant.                Samuel Der-Yeghiayan,
                                                  Judge.

                                     ORDER

       On consideration in this successive appeal, we have a motion to withdraw as
defendant-appellant’s appointed counsel on appeal filed on November 30, 2005, an
Anders Brief and Required Short Appendix of defendant-appellant filed on
November 30, 2005, and defendant-appellant’s return to show cause as to why his
conviction should be set-aside filed on December 27, 2005. Leave is given to
Richard Parsons, Chief Federal Public Defender for the Central District of Illinois,
to withdraw and the case is SUMMARILY AFFIRMED.